DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/08/2021 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Adams on 03/01/2021.

The application has been amended as follows: 

Claims 9-12
Cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-7, filed 02/08/2021, with respect to the rejections of claims 1-2, 6-8 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to recite that the metal oxide is reduced and provides the oxygen in the water. The prior art of record which disclosed a catalyst comprising a metal oxide also disclosed using a gaseous oxidant to react with the alkane and produce a dehydrogenated product and water. It is clear that the gaseous oxidant provides the oxygen in the water and that the catalyst is not necessarily reduced as claimed. The catalyst of the prior art and the oxygen transfer agent of the claims are considered to function in substantially different ways. Therefore, the rejections of claims 1-2, 6-8 and 13 under 35 U.S.C. 103 have been withdrawn. 

No prior art alone or in combination with references discloses a method for producing one or more olefins from a hydrocarbon feed comprised of one or more alkanes comprising contacting a hydrocarbon feed comprising at least one alkane and a steam feed with an oxygen transfer agent comprising a metal oxide under a pressure of 50 to 800 bar, a temperature of 825oC to 1100oC, and a molar ratio of water in the steam feed to the hydrocarbon feed from 1:10 to 10:1 to produce a product stream comprising at least one olefin and water, wherein the metal oxide is reduced and provides the oxygen in the water. 
The closest prior art of record, Allison et al. (US 2004/0068148 A1), discloses a method for the production of olefins from alkanes via oxidative dehydrogenation comprising: contacting a reactant mixture comprising at least one alkane and steam with an oxidative dehydrogenation (ODH) catalyst comprising a metal oxide at a pressure up to about 320 atm and a temperature oC to about 1,200oC to produce at least one olefin; and collecting the olefin  ([0024]; [0025]; [0031]; [0039]; [0042]; [0049]; [0050]). Allison further discloses that the ratio of steam to carbon by weight may be from about 0 to about 1 ([0042]), which when converted to a molar ratio of steam to carbon in the feed would result in a range that overlaps the claimed range of 1:10 to 10:1. The claimed pressure, temperature and molar ratio of water to hydrocarbon feed ranges overlap the ranges taught by the prior art and therefore are considered prima facie obvious. 
Allison differs from the claimed invention in that Allison fails to disclose or reasonably suggest that the metal oxide will act as an oxidizing agent to oxidize the at least one alkane, and that the metal oxide will reduce and provide the oxygen in the produced water. Allison discloses providing a gaseous oxidant which oxidizes the alkane to produce an olefin and water, wherein the oxidant provides the oxygen of the water. The metal oxide of Allison is a catalyst that is separate from the oxidant, whereas the claimed oxygen transfer agent participates in the reaction to provide the oxygen for the oxidative dehydrogenation reaction. As such, one of ordinary skill would not have reasonably considered the metal oxide of Allison to function similarly as the oxygen transfer agent as claimed because the process of Allison requires a gaseous oxidant feedstock to be provided which provides an oxidant capable of oxidizing at least a portion of the hydrocarbon feedstock. 

Weiss et al. (US 2019/0055178 A1), directed to a process for generating olefins, discloses a process for the oxydehydrogenation of alkanes to form olefins using an oxygen transfer agent (Abstract). Weiss discloses contacting an alkane stream with an oxygen transfer agent comprising a metal oxide which has been treated with an oxygen-containing gas ([0012]). Weiss discloses that steam may be used in the process, however, teaches that the steam is used for purging oxygen-containing gas from the reactor and is not used as a separate feed ([0046]). Weiss also differs from the claimed invention in that Weiss fails to disclose contacting the oxygen transfer agent at temperatures as high as those claimed by the Applicant ([0096]; [0097]). Therefore, Weiss fails to disclose or reasonably suggest the claimed temperatures and molar ratio of water in a steam feed to hydrocarbon feed. 

Therefore, no prior art alone or in combination with references discloses a process as recited in claim 1 and 13 which is carried out at the claimed conditions, specifically the high temperatures and molar ratio of water to hydrocarbon feed, and an oxygen transfer agent which oxides the hydrocarbon feed, is reduced and provides the oxygen in the produced water. As such, claims 1-2, 6-8 and 13 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772